KNAPPEN, C. J.
Joshua E. Russell and others were convicted in the District Court of the United States for the Eastern Division of the Northern District of Ohio of conspiracy to withdraw from a distillery warehouse a large amount of whisky, and unlawfully possess, transport, accept, receive and sell such whisky; and to defraud the United States of taxes thereon.
Error was prosecuted to the judgment of conviction by the defendants; and the Circuit Court of Appeals held:
1. In federal courts, the judge may express an opinion on the facts to the jury provided no general rule of law is incorrectly stated and the jury is given to understand that they are not bound by the judge’s opinion.
2. In stating his opinion as to credibility of a witness, it is not improper for the judge to cite testimony in supporting his opinion.
3. This court will not assume that the trial judge emphasized certain words so as to give *586them coercive effect, such words being on their face, proper.
Attorneys — Day & Day, Joseph C. Breitenstein, Cleveland, Charles S. Druggan, Columbus, for Russell et; A. E. Bernsteen & Miles E. Evans, Cleveland, for United States.
4. The court exercised its sound discretion in allowing a witness to claim the privilege of refusing to testify on ground that he might tend to incriminate himself; and the witness is not required to show how the incrimination might occur for to do so might render the privilege valueless.
Judgment affirmed.